          Case 1:20-cv-01029-RAH Document 9 Filed 08/31/20 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 20-1029C
                                      Filed: August 31, 2020


 CHIMES OF THE DISTRICT OF
 COLUMBIA,

                     Plaintiff,

 v.

 UNITED STATES,

                    Defendant.


                                             ORDER

        The plaintiff filed its complaint in this pre-award bid protest on August 17, 2020. On
August 25, 2020, the defendant filed a notice of corrective action (ECF 8), indicating that the
solicitation the plaintiff was challenging has been canceled.

      In light of the cancellation of the solicitation, the protest is moot. Accordingly, the
complaint must be DISMISSED.

       The Clerk is directed to enter judgment dismissing the case. No costs are awarded.

       It is so ORDERED.

                                                                     s/ Richard A. Hertling
                                                                     Richard A. Hertling
                                                                     Judge
